Title: James Madison to Andrew Stevenson, 4 February 1833
From: Madison, James
To: Stevenson, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby 4. 1833
                            
                        
                        I have recd. your communication of the 29. ult, and have read it with much pleasure. It presents the doctrines
                            of Nullification & Secession in lights that must confound if failing to convince their patrons.
                        You have done well in rescuing the proceedings of Virga. in 98-99. from the many misconstructions &
                            misapplications of them. The  7th. Resolution, ought to have explained the 3d. and the Report both. Many however have
                            strangely overlooked the distinction obvious in itself & indicated by the course of the reasoning between the
                            right of the States (plural always used) as parties to the Constn. and the right of a single
                            party. Few also seem to have looked back to the question raised by the Alien & Sedition laws, as one essentially
                            between the Govt. & the Constituent Body: or to the other question raised, how far a decision of the Supreme Court
                            of the U.S. was a bar to the interposition of the States, it having been alledged to be so, even to Declarations of
                            Legislative opinions. These questions account for the scope of the reasoning in material parts of those Documents.
                        Secession presents a question more particularly between the States themselves as parties to the
                            Constitutional Compact; and the great argument for it is derived from the sovereignty of the parties; as if the more
                            compleat the Authority to enter into a compact, the less was the obligation to abide by it. It is but fair  to observe that
                            those who assert the right, present it in forms, essentially different: some as a right always existing, & to be
                            used at pleasure; others as a right created by extreme cases requiring it. The latter class are wrong only in using terms,
                            which confounds them wth. former.
                        Of late attempts are observed to shelter the heresy of Secession under the case of expatriation, from which
                            it essentially differs. The expatriating party, removes only his person & his moveable property, and does not
                            incommode those whom he leaves. A Seceding State mutilates the domain, and disturbs the whole system from which it
                            separates itself Pushed to the extent in wch. the right is sometimes asserted, it might break into fragments every single
                            Community.
                        It is curious to see how the Nullifying & Seceding Champions, draw arguments from the difficulty
                            under the Constitution of the U.S of avoiding collisions, and from the want of remedies for possible occurrences. This is
                            the case more or less of all free Govts. and of every State in the union The Govt. of a State wd. be as readily destroyed
                            by a refusal or neglect of the people to exercise their franchise as the Govt. of the U.S. by a like Conduct in the States
                            towards it. If the two Houses of Congs. or of a State Legislature, were absolutely inflexible on a revenue bill, the effect
                            would be the same in both Govts: The Judiciary of a State is the last resort within the purview of a State Constitution,
                            and a gross usurpation or abuse of its powers, would produce a State of things like that resulting from such an occurrence
                            within the Federal sphere.
                        Just as I recd. your favor I was finishing a sketch of Ideas in compliance with a wish wch had been conveyed
                            to me. I inclose a copy of it.* In the present diversity of opinions and effervesance of the passions it is not probable
                            that any thing will be done by the public authorities which will accord with the cooler judgment of a future day, to which
                            I have endeavored to conform mine. Be so good as to let Mr Patton have a sight of the paper, and Mr. Rives also if you
                            chuse. They are the two of your political comrads with whom I happen to have most communication on political subjects. I
                            am well aware that their sentiments may be very different from some of mine, as some of yours may also be. As the sketch
                            was hastily made, and I am sensible may be made more free from criticism in phraseology, and as it is possible I may
                            expand it in some of its positions, I must request the favor of you to return it at your leisure, without any Copy having
                            been taken. Mrs. M. joins in Affectionate salutations
                        
                            
                                J. M.
                            
                        
                    I return as you desire your letter to a friend. 
                        * added to this paper—"If legislative &c. see the paper herewith to the end—
                        *The inclosure incorporated in another paper on nullification
                        Ed.
                        